


110 HR 2307 IH: Preventing Medicare Seniors from being

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2307
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Ms. Schwartz (for
			 herself, Mrs. Lowey,
			 Mr. Grijalva, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide broader and more informed protection to Medicare eligible individuals
		  from abusive marketing practices of Medicare prescription drug plans and MA–PD
		  plans to permit enrollees under Medicare prescription drug plans that have been
		  sanctioned to elect to enroll under other plans.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Medicare Seniors from being
			 Confused due to Abusive Marketing (Prevent Medicare SCAMs) Act of
			 2007.
		2.Stricter
			 penalties for MA–PD plans and Medicare prescription drug plans that violate
			 marketing requirementsSection
			 1857(g) of the Social Security Act (42 U.S.C. 1395w–27(g)) is amended by adding
			 at the end the following new paragraph:
			
				(5)Determinations
				related to violations of marketing requirements of MA–PD plans and prescription
				drug plansFor purposes of paragraphs (2) and (3), in the case
				that the Secretary makes a determination under paragraph (1)(E)(ii) or
				subsection (c)(2) because an MA–PD plan under this part or a prescription drug
				plan under part D is in violation of an applicable requirement relating to
				marketing and such a violation involves mail, phone calls, emails, or pieces of
				other marketing material or communication specified by the Secretary, each
				piece of mail, each phone call, each email, and each piece of other marketing
				material or communication involved shall represent a separate determination of
				such a
				violation.
				.
		3.Public
			 notification of Medicare prescription drug plans and MA–PD plans that
			 habitually receive intermediate sanctionsSection 1860D–4(a) of such Act (42 U.S.C.
			 13953–104(a)) is amended by adding at the end the following new
			 paragraph:
			
				(5)Public
				notification of Medicare prescription drug plans and MA–PD plans with habitual
				violations
					(A)In
				generalFor 2008 and each succeeding year, not later than the
				notice and posting date described in subparagraph (C) for such a year, the
				Secretary shall—
						(i)provide written
				notice to each part D eligible individual of the prescription drug habitual
				sanctions information described in subparagraph (B); and
						(ii)post such
				information on the official public Internet site of the Department of Health
				and Human Services and the official public Internet site of the Centers of
				Medicare & Medicaid Services.
						(B)Prescription
				drug habitual sanctions informationFor purposes of subparagraph
				(A), the prescription drug habitual sanctions information described in this
				subparagraph for a year is the following:
						(i)The name
				of—
							(I)each prescription
				drug plan under this part to which the Secretary applied at least three
				sanctions under section 1857(g), as applied under section 1860D–12(b)(3)(E),
				during any 24-month period that preceeds the applicable notice and posting date
				for such year; and
							(II)each MA–PD plan under part C to which the
				Secretary applied at least three sanctions under section 1857(g) during such
				24-month period.
							(ii)For
				each plan described in clause (i), a description of the date and type of
				violation for each sanction described in such clause.
						(C)Notice and
				posting dateFor purposes of
				this paragraph, the notice and posting date described in this subparagraph for
				2008 and each succeeding year is the first day of the annual, coordinated
				election period under section 1851(e)(3)(B)(iv) for such
				year.
					.
		4.Permitting
			 Medicare beneficiaries enrolled under sanctioned prescription drug plans to
			 enroll under other plansSection 1860D–1(b)(3) of the Social Security
			 Act (42 U.S.C. 1395w–101(b)(3)) is amended by adding at the end the following
			 new subparagraph:
			
				(F)Enrollment under sanctioned
				prescription drug planIn the case of a part D eligible
				individual who is enrolled in a prescription drug plan, if enrollment in the
				plan is suspended under section 1857(g)(3)(C), as applied under section
				1860D–12(b)(3)(E), because of a failure of the plan to meet applicable
				requirements relating to marketing or provision of services, the special
				enrollment period shall be the period of such suspension of
				enrollment.
				.
		5.GAO study on
			 anti-fraud and abuse provisions and sanctions for Medicare prescription drug
			 benefit and under MA–PD plans
			(a)StudyNot later than November 15, 2008, the
			 Comptroller General of the United States shall conduct a study—
				(1)to identify and
			 describe each anti-fraud and abuse provision (including intermediate sanctions
			 relating to such provisions) that is applicable to an MA–PD plan under part C
			 of title XVIII of the Social Security Act or a prescription drug plan under
			 part D of such title; and
				(2)to assess the
			 effectiveness of the provisions described in paragraph (1) and the overall
			 compliance of MA–PD plans under part C of title XVIII of such Act and
			 prescription drug plans under part D of such title with such provisions.
				(b)ReportNot
			 later than May 15, 2009, the Comptroller General of the United States shall
			 submit a report to Congress of the results of the study under subsection
			 (a).
			
